NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
. »
IN RE ANTOR MEDIA CORPORATION
2011-1465
(Reexamination Nos. 90/O07,839, 90/007,936, 90/OO7,942,
90/OO7,957, & 9Ol009,261) ` _
Appea1 from the United States Patent and Trade1`nark
OfEce, B0ard of Patent Appea1s and interferences
ON MOTION
ORDER
Antor Media C0rp0ration moves for a 30-day exten-
sion oi` tirne, until February 3, 2012, to file its reply brief
Upon consideration there0f,
IT ls ORDERED THAT:
The motion is granted

1N ns AN'r0R ME1)1A 2
FOR THE C0URT
959 33 wu /S/ san H0rba1y
Date J an Horba1y
C1erk
cc: Th0xnas W. Cunningha1n, Esq
Raymond T. Chen, Esq. u_s_ co FBlE§PDPEALS mm
S21 THE lFi§BERAL CIR`CUIT
'[1EC 2 8 2011
.lAN HORBALY
CLERK